Citation Nr: 1448589	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to January 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a September 2011 videoconference hearing before the Board.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran's tinnitus is reasonably shown to be causally or etiologically related to his military service.   

2.  According to the competent medical evidence of record, the Veteran has not had a hearing loss disability according to VA standards at any time during the appeal. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The record suggests that the Veteran's service treatment records (STRs) have been lost.  Consequently, VA has a well-established heightened duty to assist him with the development of evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).   The RO arranged for a VA examination in October 2008.  The Veteran did not report to the examination because of inadequate notice.  A subsequent VA examination was arranged for in July 2009, the report of which contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicating the claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for Tinnitus

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.  His Form DD-214 shows that his military occupational specialty was aerospace ground equipment mechanic and supports his contention of exposure to acoustic trauma during service.

In his June 2008 claim for benefits, the Veteran claimed that he suffered from tinnitus since leaving service.  On July 2009 VA examination, he noted that tinnitus has been present for approximately four years with unknown circumstance of onset.  He reported that his tinnitus episodes happen twice a week and last up to 20 minutes at a time.  The examiner did not provide an opinion as to whether the Veteran's tinnitus is related to service.

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted as it concedes an in-service acoustic trauma and postservice evidence shows that he currently has tinnitus.  Although he reported a different onset date to the VA examiner, he initially reported that his tinnitus began in service and has persisted since.  Thus, resolving any remaining reasonable doubt in his favor, as required, the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Service Connection for Bilateral Hearing Loss

On December 1980 service enlistment examination, his ears were normal on clinical evaluation.  Puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
0
0
0
5
L
0
10
5
15

On December 1984 service separation examination, puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
25
50
35
25
L
10
10
35
15

A notation on his separation examination indicated high and low frequency hearing loss in both ears that was considered to be nonprogressive.  His ears were considered normal on clinical evaluation.

On December 1984 separation report of medical history, the Veteran reproted that he did not know whether he had hearing loss.  A medical notation indicated mild hearing loss in all frequencies in both ears due to noise.  He was treated with ear plugs and had no complications and no sequelae.  

On July 2009 VA audiological examination, puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
R
15
20
20
20
L
15
15
25
25

The average puretone thresholds were 19 decibels in the right ear and 20 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.   The Veteran had normal hearing bilaterally and excellent bilateral speech recognition.  

The examiner noted that, at service separation, the Veteran had mild to moderate hearing loss at 2000 and 3000 Hz in the right ear and mild hearing loss at 3000 Hz in the left ear.  The examiner concluded that there was no current hearing loss but that, in his opinion, it is at least as likely as not that the Veteran's documented change in hearing thresholds in service was due to noise exposure.

The Board notes that the Veteran has not been diagnosed with bilateral hearing loss at any time during this appeal.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 233 (1992).  Accordingly, service connection for bilateral hearing loss is denied.  


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


